 In the Matter of GREEN MOUNTAIN MARBLE CORPORATIONandUNITEDSTONE AND ALLIED PRODUCTS WORKERS OF AMERICACase No. 1-R-1615.Decided November 13, 19113Messrs. E. B. FlemingandP. F. McCormock,ofWest Rutland,Vt.,for the Company.Mr. John C. Lawson,of Barre, Vt., andMr. Eugene Pederson,ofWest Rutland, Vt., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Stone and' Allied ProductsWorkers of America, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Green Mountain Marble Corporation, West Rutland, Ver-mont, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertE. Greene, Trial Examiner. Said hearing was held at Rutland, Ver-mont, on October 27, 1943.The Company and the Union appeared,participated, and, were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDING OF FACTS1.THE BUSINESSOF THE COMPANYGreen Mountain Marble Corporation is a Vermont corporationoperating at Clarendon and West Rutland, Vermont, where it is en-gaged in the quarrying of marble.During 1942 the Company quar-53 N. L. It. B., No. 106.597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDTied marble valued at about $35,000.During the same period theCompany sold finished products valued at about $154,000, approxi-mately 95 percent of which was shipped to points outside the Stateof Vermont.H. THEORGANIZATION INVOLVEDUnitedStone andAlliedProducts Workers of America is a labororganization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 13, 1943, the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request until such timeas the Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company atits shop and quarries at West Rutland and Clarendon, Vermont, ex-cluding clerical employees and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.1 The Regional Director reported that the Union presented 43 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay roll ofSeptember 28, 1943There are 57 persons in the appropriate unit. GREENMOUNTAINMARBLECORPORATWN599DTRECTTON OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDU ECPED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Green MountainMarble Corporation, West Rutland, Vermont, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthismatter as agent for the National Labor Relations Board andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by UnitedStone and Allied Products Workers of America, for the purposes ofcollective bargaining.